significant index number department of the treasury internal revenve service washington c mar tax exempt and government entities olrvision se tbp ae az re taxpayer - dear - this letter constitutes notice that approval has been granted for your request for a 5-year automatic_extension for amortizing the unfunded liabilities as of date for the above-named plan which are described in sec_431b and b of the internat revenue code code and sec_304 2x8 and b of the employee_retirement_income_security_act_of_1974 cerisa this extension is effective with the plan_year beginning date this extension applies to the amortization charge bases as identified in your application submission established as of date with total outstanding balance of dollar_figure as of that date the extension of the amortization periods of the unfunded liabilities of the plan was granted in accordance with sec_431 of the code sec_431 d a of the code requires the secretary to extend the period of time required to amortize any unfunded_liability of a ptan for a period of time not in excess of years if tha plan submits an application meeting the criteria stated in sec_431 d b the plan has submitted the required information to meet the criteria in sec_431 d1 b including a certification from the plan's actuary that i absent the extension under subparagraph a the plan would have an accumulated_funding_deficiency in the culrent plan_year or any of the succeeding plan years ii the plan_sponsor has adopted a plan to improve the plan's funding status iii the plan is projected to have sufficient assets to timely pay expected benefits and anticipated expenditures over the amortization period as extended and iv the notice required under paragraph a has been provided we have sent a copy of this letter to the manager to the manager and to your authorized representative pursuant to a power_of_attorney on file in this office this ruling is directed only to the taxpayer that requested it sec_6110 k of the internal_revenue_code providas that it may not be used or cited by others as precedent if you require further assistance in this matter please contact sincerely yours sfy david m ziegler manager ep actuarial group
